DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-5, 8-12, 15-19 and 22-26 are pending in the application. Claims 1, 3, 5, 8, 10, 12, 15, 17, 19, 22, 24 and 26  are amended. Claims 6, 7, 13, 14, 20, 21, 27 and 28 are cancelled. 
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (U.S. Patent Application Publication No. 20220014730 A1), [hereinafter Jeong] in view of Lim et al. (U.S. Patent Application Publication No. 20210227224 A1), [hereinafter Lim_224].
  	Regarding claim 1, Jeong discloses a method ([0001] the disclosure relates to an image encoding method and apparatus and an image decoding method and apparatus), comprising: 
	decoding a plurality of binary symbols, wherein one or more binary symbols ([0265] entropy decoder 2130 may reconstruct, upon arithmetic decoding of weight information, a first binary value of a binary string corresponding to a weight index based on a context model, and reconstruct the remaining binary values of the binary string by a bypass method. Figs. 21-22); 
	obtaining a syntax element based on said plurality of binary symbols, corresponding to a binarization scheme ([0278], FIG. 23, it is seen that a binary value (that is, a first binary value) having binIdx of 0 among binary values of Bcw_idx representing weight indexes is reconstructed according to context of 0, and binary values having binIdx that is greater than 0 are reconstructed by the bypass method. Fig. 23; [0370]).
	Jeong does not explicitly disclose encoding first bin for a syntax element with the bypass mode or entropy decoded using a  bypass mode with binary symbols at beginning.
	Lim_224  teaches encoding first bin for a syntax element with the bypass mode or entropy decoded using a  bypass mode with binary symbols at beginning ([0341] In the example of Table 25, instead of the context, the bypass coding may be applied to bin index 0 indicating the first bin constituting the codeword (or binary code) of the syntax elements cbf_cb and cbf_cr. Here, a predetermined fixed context index (X) may be applied to bin index 0. Here, X may be a fixed value such as 0 or 1)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of entropy decoded using a  bypass mode with binary symbols at beginning as taught by Lim_224 ([0341]) into the encoding and decoding of Jeong in order to provide to provide entropy encoding method and device which can improve video encoding/decoding efficiency and reduce complexity (Lim_224, [0006]).
Regarding claim 2, Jeong in view of Lim discloses all the limitations of claim 1, as discussed above. Jeong also discloses wherein said binarization scheme is a truncated Rice binarization scheme ([0275] For the de-binarization of the binary string, one of fixed length de-binarization, truncated rice de-binarization, k-th order exp-golomb de-binarization, and golomb rice de-binarization may be used.).  
Regarding claim 3, Jeong in view of Lim discloses all the limitations of claim 1, as discussed above. Jeong also discloses wherein said index indicates, from a set of weighting factors, a weighting factor for weighting one of said two predictors when forming said weighted sum ([0298] In Equation 1, w1 represents a candidate value corresponding to a weight index, and w0 represents a pair value of w1. A pair value means a value obtained by applying a candidate value corresponding to a weight index to a preset operation equation).  
Regarding claim 4, Jeong in view of Lim discloses all the limitations of claim 3, as discussed above. Jeong also discloses wherein another weighting factor is obtained responsive to said weighting factor, said another weighting factor used in weighting another one of said two predictors when forming said weighted sum ([0296-99] The prediction decoder 2150 may combine the first reference block 2535 with the second reference block 2555 according to Equation 1 below. pbSamples[x][y]=(w0*predSamplesL0[x][y]+w1*predSamplesL1[x][y]+offset3)>>(shift2+3)  [Equation 1]).  
Regarding claim 8, Jeong in view of Lim discloses all of the elements of claim 1 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8. 
Regarding claim 9, Jeong in view of Lim discloses all of the elements of claim 2 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9. 
Regarding claim 10, Jeong in view of Lim discloses all of the elements of claim 3 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10. 
Regarding claim 11, Jeong in view of Lim discloses all of the elements of claim 4 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11. 
Regarding claim 15, Jeong in view of Lim discloses all of the elements of claim 1 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.
Regarding claim 16, Jeong in view of Lim discloses all of the elements of claim 2 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16. 
	Regarding claim 17, Jeong in view of Lim discloses all of the elements of claim 3 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17. 
	Regarding claim 18, Jeong in view of Lim discloses all of the elements of claim 4 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18. 
	Regarding claim 22, Jeong in view of Lim discloses all of the elements of claim 1 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 22.
	Regarding claim 23, Jeong in view of Lim discloses all of the elements of claim 2 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 23. 
	Regarding claim 24, Jeong in view of Lim discloses all of the elements of claim 3 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 24. 
	Regarding claim 25, Jeong in view of Lim discloses all of the elements of claim 4 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 25. 

Claims 5, 12, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lim as applied to claims 1, 8, 15 and 19, respectively, above, and further in view of Lim (U.S. Patent Application Publication No. 2022/0086486 A1), [hereinafter Lim].
Regarding claim 5, Jeong in view of Lim discloses all the limitations of claim 1, as discussed above. 
Jeong also suggests equal weight is applied to said two predictors when forming said weighted sum ([0312] When there is no previous block bi-directionally predicted based on the first reference image and the second reference image used for bi-directional prediction of the current block, the prediction decoder 2150 may assign indexes of predetermined values to candidate values. The reason may be because there is a high probability that the same weight will be selected to combine reference blocks, with respect to blocks bi-directionally predicted based on the same reference image.)
 		However, Jeong does not explicitly disclose wherein said syntax element indicates, from a set of weighting factors, a weighting factor for weighting one of two predictors when forming a weighted sum of said two predictors
		Lim discloses ([0315] When the weight index of the bidirectional weight prediction has a first value, this may mean that the same weight is used for two prediction blocks. In addition, when the weight index of the bidirectional weight prediction does not have a first value, this may mean that different weights are used for two prediction blocks)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the context-based coding of Jeong in view of Lim with the same weight index suggested by Lim, to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be to provide equal weight to equal and opposite bi-predictions. Lim at [0315].

		Regarding claim 12, Jeong in view of Lim discloses all of the elements of claim 5 in decoding method form rather than encoding method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12. 
	Regarding claim 19, Jeong in view of Lim discloses all of the elements of claim 5 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19. 

		Regarding claim 26, Jeong in view of Lim discloses all of the elements of claim 5 in decoding method form rather than encoding apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 26. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220286683 A1:  Reducing Context Coded And Bypass Coded Bins To Improve Context Adaptive Binary Arithmetic Coding (CABAC) Throughput.

    PNG
    media_image1.png
    396
    479
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487